DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Applicant’s amendments dated 11/25/2020 have been acknowledged and entered. No claims have been cancelled nor any new claims added. Claims 1-20 are pending in the current Application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 06/26/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites “a plurality of light sources of a same wavelength”. After careful review of the original specification, the Examiner could not find any disclosure of plurality of light sources having same wavelength. The specification is completely silent about wavelengths of light sources, let alone having same wavelength. On the contrary, the original specification in P19, [0042] clearly states “multiple image sensors or types of images sensors can be used, including first image sensors for video image data and second image sensors for motion capture data using infrared light. Thus, the second image sensors include infrared sensors”. Which clearly indicates light sources and image sensors are not of same type and therefore not of same wavelength. Claim 1 is also amended now to include “a start time”, “a second start time” and “a fixed time interval”. All these elements are new as far as the original specification is concerned. The original disclosure shows timing diagram in Figs. 1 and 3, however, neither the drawing nor the specification defines these terms. Therefore, the amendments give rise to new matters that lack written description in the original disclosure. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. A claim may lack written description when the claim defines the invention in functional language 
Claim 14 similarly now recites “capturing image data of a first wavelength of the projected pattern of light during the non-video capture segments”, “capturing image data of the first wavelength during the video capture segments”, which is directed to the admission that all the light sources and image sensors are of same first wavelength. However, after careful review of the original specification, the Examiner could not find any disclosure of all the light sources having same wavelength and all the sensors are operating in the same wavelength of lights. The specification is completely silent about wavelengths of light sources, let alone having same wavelength. On the contrary, the original specification in P19, [0042] clearly states “multiple image sensors or types of images sensors can be used, including first image sensors for video image data and second image sensors for motion capture data using infrared light. Thus, the second image sensors include infrared sensors”. Which clearly indicates light sources and image sensors are not of same type and therefore not of same wavelength. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. A claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail.

 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is amended now to include “a start time”, “a second start time” and “a fixed time interval”. It is not clear what these elements are and how they are correlated with each other because the corresponding drawings of Figs. 1 and 3 do not show any of these elements. The original specification is also silent about how these elements are defined and how they are correlated. As a result the amended claim limitations give rise to ambiguity in interpreting the scope and understanding the limitation in view of the overall invention. 

Claim 11 recites “a first plurality of sensors to perform the video capture; and a second plurality of sensors to perform the non-video capture, wherein the second plurality of sensors includes infrared sensors”. Since different sensors are configured to capture different lights, e.g. some are configured to capture infrared lights, and some are configured to capture video signals of different lights. This is implied since otherwise all sensors would have been configured same 
All the dependent claims that are dependent on the rejected base claims are also rejected on the same basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (“Capturing Textured 3D Shapes based on Infrared One-shot Grid Pattern”) (See attached NPL.pdf) in view of Huang (US PGPub 2018/0295296 A1).

Regarding claim 1 (Currently Amended), Sakashita et al. teach an image capture system (Fig. 3), comprising: 
a plurality of light sources of a same wavelength (P1558, Col 1-2, Sec 3.2; It teaches using an IR light projector and also an external light source) configured to illuminate a capture volume starting at a start time for at least one of video capture and non-video capture (Fig. 3 shows the illumination of the object volume with lights to capture video images by the camera); 
at least one image sensor configured to capture image data (Fig. 3 shows the image sensor as multi-band camera for capturing image data); and 
a processor (P1557, Col2, L5-7; It teaches using a Microsoft Kinect system which is a processor based system) coupled to and configured to control operation including timing of the at least one image sensor and the plurality of light sources (P1556, Introduction, Col 1, L10-17; It teaches the system is capable of capturing the texture and shape of the object volume by controlling the projector-camera system), 
wherein the plurality of light sources includes a plurality of primary light sources to illuminate the capture volume during segments of the video capture (P1556, Introduction, Col 1, L10-17; It teaches a visible light source is used to capture the texture of the object volume which is analogous to video capture, wherein the visible light source is an external light source as mentioned in P1558, Col 2, L1-2), which occur at a fixed time interval starting from the start time,
wherein the plurality of light sources includes a plurality of pattern light sources configured to illuminate the capture volume with patterns during segments of the non-video capture (Fig. 3 shows the projected grid pattern; P1556, Introduction, Col 1, L10-17; It teaches an IR light source is used to capture the shape of the object volume which is analogous to non-video capture), which occur at the fixed time interval starting from a second start time,
wherein the second start time is between the start time and a first time point of the fixed time interval during which the plurality of primary light sources is not illuminating the capture volume.
Although, Sakashita et al. teach an external light source for visible light and an IR projector for IR light projection pattern, but it does not explicitly teach plurality of primary light Sakashita et al. also do not explicitly teach the different start times and timing interval correlation as claimed. 
However, Huang teaches a system in the same field of endeavor (Abstract), where it teaches using plurality of visible light sources as well as plurality of IR light sources (Huang; [0030]; Figs. 2-4). Huang also teaches the start times and the time intervals as shown in Fig. 9 and described in [0042], [0046], [0049] in details. Here the second start time is the beginning of the second pulse 12 under Tb which is in between the first start time of the first pulse 12 under Ta and the fixed time interval 11 under Tc. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sakashita et al’s invention of capturing textured 3D shape by IR grid pattern to include Huang's usage of plurality of visible and IR light sources, because the intensity of the image can be made stronger than the modulated light source (Huang; [0039]), which results in accurate detection of the positions of subcutaneous structures and blood vessels in medical imaging (Huang; [0006]).

Regarding claim 2 (Original), Sakashita et al. and Huang teach the system of claim 1, wherein the plurality of light sources which illuminates during segments of the video capture is configured to enable determination of at least one of color, texture, and lighting of objects and people in the capture volume (Sakashita et al.; P1556, Introduction, Col 1, L10-17; It teaches a visible light source is used to capture the texture of the object volume which is analogous to video capture, wherein the visible light source is an external light source as mentioned in P1558, Col 2, L1-2).  

Regarding claim 3 (Original), Sakashita et al. and Huang teach the system of claim 1, wherein the plurality of light sources which illuminates during segments of the non- video capture is configured to enable determination of geometrical information of objects and people in the capture volume (Sakashita et al.; Fig. 3 shows the projected grid pattern; P1556, Introduction, Col 1, L10-17; It teaches an IR light source is used to capture the shape of the object volume (geometrical information) which is analogous to non-video capture).  

Regarding claim 4 (Currently Amended), Sakashita et al. and Huang teach the system of claim 1, wherein the plurality of light sources which illuminates during segments of the non-video capture (Huang et al.; Fig. 2-4) is configured to enable determination of information about the at least one image sensor including changes in positions of the at least one image sensor based on distortions of the patterns (Sakashita et al.; Fig. 10; P1560, Col 1, Sec. 4.3.1; It describes the camera and projector calibration by capturing homography of the image sensor with respect to the captured images. Fig. 10 shows the image distortion on the visible sensor and IR sensor for the same object point which is used to calibrate the sensors).  

Regarding claim 5 (Original), Sakashita et al. and Huang teach the system of claim 1, wherein the patterns illuminated by the plurality of pattern light sources comprise at least one of patterns of checkerboard, line, wave, dot, and known noise (Sakashita et al.; Fig. 2-3 shows the light pattern of vertical and horizontal orthogonal lines).  

6 (Currently Amended), Sakashita et al. and Huang teach the system of claim 1, wherein the non-video capture comprises: 
a secondary capture to enable determination of one of geometrical information of objects and people in the capture volume (Sakashita et al.; Fig. 3 shows the projected grid pattern; P1556, Introduction, Col 1, L10-17; It teaches an IR light source is used to capture the shape of the object volume (geometrical information) which is analogous to non-video capture) or calibration of the at least one image sensor (Sakashita et al.; Fig. 10; P1560, Col 1, Sec. 4.3.1; It describes the camera and projector calibration by capturing homography of the image sensor with respect to the captured images. Fig. 10 shows the image distortion on the visible sensor and IR sensor for the same object point which is used to calibrate the sensors); and 
a tertiary capture to enable motion capture (Sakashita et al.; Fig. 16 shows the acquisition of the shape and texture of a moving object as described in P1562, Col 2, L1-8).  

Regarding claim 9 (Currently Amended), Sakashita et al. and Huang teach the system of claim 1, wherein the image data captured during the segments of the video capture is used as reference video (Sakashita et al.; P1556, Introduction, Col 1, L10-17; It teaches a visible light source is used to capture the texture of the object volume which is analogous to video capture. Here the video capture with visible light is used as a reference for generating the textured 3D shape as shown in Fig. 3), and the image data captured during the segments of the non-video capture is used to determine one of: geometrical information of objects and people in the capture volume; or calibration of the at least one image sensor (Sakashita et al.; Fig. 3 shows the projected grid pattern; P1556, Introduction, Col 1, L10-17; It teaches an IR light source is used ).  

Regarding claim 10 (Currently Amended), Sakashita et al. and Huang teach the system of claim 1, wherein the plurality of light sources which illuminates during the segments of the video capture and the non-video capture (Huang et al.; Fig. 2-4) is configured to enable determination of information about the at least one image sensor including changes in positions of the at least one image sensor based on distortions of the patterns (Sakashita et al.; Fig. 10; P1560, Col 1, Sec. 4.3.1; It describes the camera and projector calibration by capturing homography of the image sensor with respect to the captured images. Fig. 10 shows the image distortion on the visible sensor and IR sensor for the same object point which is used to calibrate the sensors).  

Regarding claim 13 (Original), Sakashita et al. and Huang teach the system of claim 1, wherein the at least one image sensor comprises 
at least one camera system used for one of: entertainment content, movies, television, personal games, security video, or medical imaging (Sakashita et al.; Introduction;  It teaches that this textured 3D shape generation mechanism can be used in Virtual Reality (VR) which is extensively used in gaming, gesture recognition which is extensively used in surveillance and/or security system. On the other hand, Huang’s system is used for medical imaging as stated in [0002]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (“Capturing Textured 3D Shapes based on Infrared One-shot Grid Pattern”) (See attached NPL.pdf) in view of Huang (US PGPub 2018/0295296 A1) and further in view of Lee et al. (US PGPub 2014/0240492 A1).

Regarding claim 7 (Original), Sakashita et al. and Huang teach the system of claim 1.
Although, Sakashita et al. teach removing structured light patterns to capture only the texture image with the help of low-pass filters as described in P1557, Col 1, Para 3, which is more or less equivalent to saying discarding one of the video capture and using the other, but it does not explicitly teach that the image data captured during the segments of the video capture is discarded or used as reference video, and only the image data captured during the segments of the non-video capture is used.
However, Lee et al. teach a system in the same field of endeavor (Abstract), where it teaches that the image data captured during the segments of the video capture is discarded or used as reference video, and only the image data captured during the segments of the non-video capture is used (Lee et al.; [0173]; Fig. 22-23; Fig. 22 shows two modes of operation, where in depth mode the operation follows the path on the right to project IR light pattern to generate depth image or shape of the image in non-video capture thereby discarding the color mode image capture in video mode).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sakashita et al’s invention of capturing textured 3D shape by IR grid pattern to include Lee et al's usage of non-video captured image discarding the video captured image, because it enables the electronic device utilize binning  (Lee et al.; [0173]).

Regarding claim 8 (Original), Sakashita et al. and Huang teach the system of claim 1.
Although, Sakashita et al. teach removing structured light patterns to capture only the texture image with the help of low-pass filters as described in P1557, Col 1, Para 3, which is more or less equivalent to saying discarding one of the video capture and using the other, but it does not explicitly teach that the image data captured during the segments of the video capture is discarded, and only the image data captured during the segments of the non-video capture is used.
However, Lee et al. teach a system in the same field of endeavor (Abstract), where it teaches that the image data captured during the segments of the video capture is discarded, and only the image data captured during the segments of the non-video capture is used (Lee et al.; [0173]; Fig. 22-23; Fig. 22 shows two modes of operation, where in depth mode the operation follows the path on the right to project IR light pattern to generate depth image or shape of the image in non-video capture thereby discarding the color mode image capture in video mode).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sakashita et al’s invention of capturing textured 3D shape by IR grid pattern to include Lee et al's usage of non-video captured image discarding the video captured image, because it enables the electronic device utilize binning techniques to combine one or more of the IR photosensors into a single macropixel so as to improve IR SNR (Lee et al.; [0173]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (“Capturing Textured 3D Shapes based on Infrared One-shot Grid Pattern”) (See attached NPL.pdf) in view of Huang (US PGPub 2018/0295296 A1) and further in view of Price et al. (US PGPub 2018/0164156 A1).

Regarding claim 11 (Original), Sakashita et al. and Huang teach the system of claim 1.
Although, Sakashita et al. teach a multi-band camera (image sensor) capable of capturing both IR (non-video) image capture and visible (video) image capture, wherein the multi-band camera system comprises plurality of monochrome CCD image sensors (to perform the non-video capture) for capturing IR images to determine the shape and a color CCD image sensor (to perform the video capture) in visible spectrum to determine the texture, but it does not explicitly teach plurality of sensors to perform the color video capture.
However, Price et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 1-2, a hybrid image sensor 102 comprising a first plurality of color image sensors as well as a second plurality of IR image sensors, which is also illustrated in Fig. 9.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sakashita et al’s invention of capturing textured 3D shape by IR grid pattern to include Price et al's usage of plurality of color and IR sensors in a single image capturing device, because the use of separate image sensors with IR and color pixels may lead to artifacts caused by the difficulty in precisely matching the IR information with the separately obtained color information (Price et al.; [0002]). Also the hybrid image sensor has the same lens focal length and camera perspective and therefore the distortion (Price et al.; [0010]).

Regarding claim 12 (Original), Sakashita et al., Huang and Price et al. teach the system of claim 11, wherein the infrared sensors are used for motion capture (Sakashita et al.; Fig. 16 shows the acquisition of the shape and texture of a moving object as described in P1562, Col 2, L1-8).  

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchikami et al. (US Pat 9,832,436 B1) in view of Onozawa et al. (US PGPub 2013/0002882 A1).

Regarding claim 14 (Currently Amended), Fuchikami et al. teach an image capturing method (Abstract), comprising: 
generating a pattern of light projection to be projected during non-video capture segments (Fig. 1-2; Col 5, L37-44; It teaches projecting an IR pattern on the moving object 2 in order to determine the shape of the object which is analogous to the non-video capture), 
wherein the pattern of light projection is not projected during video capture segments (Col 12, L58-63; Col 13, L1-12; Fig. 15 shows the timing diagram of visible and IR projection imaging, where it is shown that the IR pattern projection is OFF when the visible light projection is ON, wherein during the visible projection time the imaging device is capturing content image, which is equivalent to video capture segment); 
determining timing of the non-video capture segments (Fig. 15; Col 12, L63-67; It teaches that the amount of time the visible light if OFF, in other words, the amount of time the IR light is ON for non-video capture is set to a short period); 
projecting the generated pattern of light onto a capture volume during the non-video capture segments for a period less than a length of one non-video capture segment (Fig. 15; It shows that the period when IR light projection is ON is smaller than the period when visible light projection is ON); 
capturing image data of a first wavelength the projected pattern of light during the non-video capture segments using at least one image sensor (Col 5, L12-24; Fig. 1, reference numeral 5; It teaches that the sensor 5 is capturing the image data during the non-video capture where it captures position and shape of the object); 
capturing image data of the first wavelength during the video capture segments using the at least one image sensor (Col 5, L55-61; Fig. 1, reference numeral 5; It teaches the image sensor 5 capturing the visible light image of the object as well), and 
processing the captured image data to obtain information about objects and people in the capture volume (Col 5, L40-45; Fig. 1, reference numeral 6. Fig. 10 shows the capturing of the scene with people and object).  
Although, Fuchikami et al. teach the timing diagram of both IR and visible light projection periods and corresponding IR and visible content image generation periods in Fig. 15, but it does not show in the diagram that the IR (non-video) light projection period is less than the corresponding IR (non-video) image capturing period, although it is known that there is always an additional time that is required to capture the image of an object after the illumination of the object which results in the total image capturing time being greater than the light emission time. 
Onozawa et al. teach a system in the same field of endeavor (Abstract), where it explicitly teach that the time period for IR image pattern projection is less than the time for IR image capturing (Onozawa et al.; Fig. 3; [0060], [0062]; Here the IR projection pattern is alternately turned ON and OFF where time period T1 is a blanking period when IR light pattern is ON and time period T2 is the corresponding image capturing period, therefore the time period for IR illumination T1 is less than the IR image capturing period T2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fuchikami et al’s invention of image projection and capturing using camera system to include Onozawa et al’s usage of IR light projection time being less than the IR image capturing time, because it enables the system to alternately image-capturing a color image and a monochrome infrared image on a per frame basis (Onozawa et al.; Fig. 3; [0062]).

Regarding claim 15 (Original), Fuchikami et al. and Onozawa et al. teach the method of claim 14, wherein the information about the objects and people comprises geometrical information of the objects and people (Fuchikami et al.; Col 5, L12-24; It teaches the IR pattern projection is used for determining the object shape (geometrical information) by the image sensor).  

Regarding claim 16 (Currently Amended), Fuchikami et al. and Onozawa et al. teach the method of claim 14, wherein the information about the objects and people comprises changes in positions of the at least one image sensor based on distortions of the projected pattern of light (Fuchikami et al.; Col 5, L55 – Col 6, L2; Fig. 4-5; It shows a calibration process of the ).  

Regarding claim 17 (Original), Fuchikami et al. and Onozawa et al. teach the method of claim 14, wherein the pattern of light projection comprises at least one of patterns of checkerboard, line, wave, dot, and known noise (Fuchikami et al.; Fig. 2).  

Regarding claim 18 (Currently Amended), Fuchikami et al. teach a non-transitory computer-readable storage medium storing a computer program to enable image capture (Fig. 3, reference numeral 6; Col 8, L19-32), the computer program comprising executable instructions that cause a computer to: 
generate a pattern of light projection to be projected during non-video capture segments (Fig. 1-2; Col 5, L37-44; It teaches projecting an IR pattern on the moving object 2 in order to determine the shape of the object which is analogous to the non-video capture), 
wherein the pattern of light projection is not projected during video capture segments (Col 12, L58-63; Col 13, L1-12; Fig. 15 shows the timing diagram of visible and IR projection imaging, where it is shown that the IR pattern projection is OFF when the visible light projection is ON, wherein during the visible projection time the imaging device is capturing content image, which is equivalent to video capture segment); 
determine timing of the non-video capture segments (Fig. 15; Col 12, L63-67; It teaches that the amount of time the visible light if OFF, in other words, the amount of time the IR light is ON for non-video capture is set to a short period); 
project the generated pattern of light onto a capture volume during the non-video capture segments for a period less than a length of one non-video capture segment (Fig. 15; It shows that the period when IR light projection is ON is smaller than the period when visible light projection is ON); 
capture image data of a first wavelength of the projected pattern of light during the non-video capture segments using at least one image sensor (Col 5, L12-24; Fig. 1, reference numeral 5; It teaches that the sensor 5 is capturing the image data during the non-video capture where it captures position and shape of the object); 
capturing image data of the first wavelength during the video capture segments using the at least one image sensor (Col 5, L55-61; Fig. 1, reference numeral 5; It teaches the image sensor 5 capturing the visible light image of the object as well), and 
process the captured image data to obtain information about objects and people in the capture volume (Col 5, L40-45; Fig. 1, reference numeral 6. Fig. 10 shows the capturing of the scene with people and object).  
Although, Fuchikami et al. teach the timing diagram of both IR and visible light projection periods and corresponding IR and visible content image generation periods in Fig. 15, but it does not show in the diagram that the IR (non-video) light projection period is less than the corresponding IR (non-video) image capturing period, although it is known that there is always an additional time that is required to capture the image of an object after the illumination of the object which results in the total image capturing time being greater than the light emission time. 
However, Onozawa et al. teach a system in the same field of endeavor (Abstract), where it explicitly teach that the time period for IR image pattern projection is less than the time for IR image capturing (Onozawa et al.; Fig. 3; [0060], [0062]; Here the IR projection pattern is T1 is a blanking period when IR light pattern is ON and time period T2 is the corresponding image capturing period, therefore the time period for IR illumination T1 is less than the IR image capturing period T2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fuchikami et al’s invention of image projection and capturing using camera system to include Onozawa et al’s usage of IR light projection time being less than the IR image capturing time, because it enables the system to alternately image-capturing a color image and a monochrome infrared image on a per frame basis (Onozawa et al.; Fig. 3; [0062]). 

Regarding claim 19 (Original), Fuchikami et al. and Onozawa et al. teach the non-transitory computer-readable storage medium of claim 18, wherein the information about the objects and people comprises geometrical information of the objects and people (Fuchikami et al.; Col 5, L12-24; It teaches the IR pattern projection is used for determining the object shape (geometrical information) by the image sensor).  

Regarding claim 20 (Currently Amended), Fuchikami et al. and Onozawa et al. teach the non-transitory computer-readable storage 5medium of claim 18, wherein the information about the objects and people comprises changes in positions of the at least one image sensor based on distortions of the projected pattern of light (Fuchikami et al.; Col 5, L55 – Col 6, L2; Fig. 4-5; It shows a calibration process of the imaging device based on the distortion correction of the projected pattern in the captured image).

Response to Arguments
Applicant's arguments filed on 11/25/2020 have been fully considered but they are not persuasive.
The Applicant in P8-9 of the remark section argues regarding the rejection of claim 1 under 35 USC 103 by stating that “The Office Action indicates that the combination of Saka and Huang discloses the limitations of claim 1 (prior to the amendment). In particular, the Office Action indicates that the relevant limitations (Limitations (a) and (d)-(f)) are disclosed in PI556, Introduction, Col. 1, lines 10-17 of Saka. <omitted> Thus, in contrast to the limitations of amended claim 1, the cited passage of Saka is directed to acquiring texture and shape by using different light wavelengths in contrast to amended claim 1. Huang was cited for allegedly teaching “a system ... where it teaches using plurality of visible light sources as well as plurality of IR light sources.” Thus, Huang also fails to teach, suggest, or disclose the added limitations of amended claim 1. Therefore, the combination of Saka and Huang fails to teach, suggest, or disclose the added limitations of amended claim 1”.
The Examiner cannot concur with the Applicant and respectfully disagrees. First of all, the amended clam limitations have resulted in both 112(a) written description and 112(b) indefiniteness issues. Please see the corresponding rejection section for details. Huang teaches the amended limitations of claim 1 as described in the rejection section. Therefore, the Examiner believes combination of Sakashita et al. and Huang teach the amended limitations of claim 1. 

The Applicant in P11-12 of the remark section argues regarding the rejection of claim 14 under 35 USC 103 by stating that “The Office Action indicates that the combination of Fuchi and Ono discloses the limitations of claim 14 (prior to the amendment). In particular, the Office Action indicates that the relevant limitations of claim 14 are disclosed in col. 12, lines 58-63 ”.
The Examiner cannot concur with the Applicant and respectfully disagrees. First of all, the amended clam limitations have resulted in both 112(a) written description and 112(b) indefiniteness issues. Please see the corresponding rejection section for details. Fuchikami et al. teach the amended limitations of claim 14 as described in view of Col 5, L12-24; Fig. 1 and Col 5, L55-61; Fig. 1. Therefore, the Examiner believes combination of Fuchikami et al. and Onozawa et al. teach the amended limitations of claim 14. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485